     Case 2:20-cv-01065-ILRL-MBN Document 1 Filed 03/31/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


ANTHONY BADON, on behalf of himself              CIVIL ACTION NO.:
and all others similarly situated
                                                 SECTION:
   Plaintiff,

     vs.                                         MAGISTRATE:


PREFERRED CAREGIVERS AND
SITTERS, LLC D/B/A “PREFERRED
CAREGIVERS & SITTERS, LLC”; BARRY
WRIGHT AND MILLICENT WRIGHT

     Defendants.



                        COLLECTIVE ACTION COMPLAINT

                                    INTRODUCTION

  1. Plaintiff, Anthony Badon, (“Plaintiff”) brings claims for unpaid overtime on behalf of

     himself and the following proposed Collective Action Class:

     All persons employed by Defendants since April 2017 who were paid on an hourly
     basis but were not paid at an overtime rate of one and one-half times their hourly
     rate of pay for each hour worked in excess of 40 per week in violation of the Fair
     Labor Standards Act, 29 U.S.C. 201, et seq.

                                    JURISDICTION

  2. Jurisdiction is conferred upon this Honorable Court by 29 U.S.C. §216(b), this action

     arising under the Fair Labor Standards Act (“FLSA”); by 28 U.S.C. §1337, this action

     arising under Acts of Congress regulating commerce; and by 28 U.S.C. §1331, this action

     involving questions of federal law. This Court is empowered to issue a declaratory

     judgment pursuant to 28 U.S.C. §§ 2201 and 2202.


                                             1
   Case 2:20-cv-01065-ILRL-MBN Document 1 Filed 03/31/20 Page 2 of 8



                                        VENUE

3. Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                       PARTIES

4. Plaintiff, Anthony Badon, a resident of the Parish of Orleans, State of Louisiana, worked

   for Defendants providing home health care services to Defendants’ clients.

5. Named Defendants herein are:

       a. Preferred Caregivers and Sitters, LLC (d/b/a “Preferred Caregivers & Sitters,

           LLC”), a Louisiana limited liability company authorized to and doing business in

           the Parish of Orleans, State of Louisiana that provides home health care and

           related services to clients in the Greater New Orleans Area.

       b. Barry Wright, a resident of the State of Louisiana, is a manager, member and/or

           owner of Preferred Caregivers and Sitters, LLC, who directed, controlled and

           implemented the polices complained of herein and is named as a joint employer

           under the FLSA in this action.

       c. Millicent Wright, a resident of the State of Louisiana, is a manager, member

           and/or owner of Preferred Caregivers and Sitters, LLC, who directed, controlled

           and implemented the polices complained of herein and is named as a joint

           employer under the FLSA in this action.

 DEFENDANTS ARE PLAINTIFF’S AND THE FLSA COLLECTIVE ACTION
               PLAINTIFFS’ JOINT EMPLOYERS

6. At all times material hereto, Defendants were Plaintiff’s and the FLSA Collective Action

   Plaintiffs’ “joint employers” within the meaning of FLSA.

7. Specifically, Defendants were so intertwined as to be indistinguishable.




                                            2
   Case 2:20-cv-01065-ILRL-MBN Document 1 Filed 03/31/20 Page 3 of 8



8. Defendants jointly exercised control over the Plaintiff’s and FLSA Collective Action

   Plaintiffs’ schedules, rates of pay, how they performed their jobs and the equipment they

   used to perform their jobs.

9. At all times material hereto, the work performed by the Plaintiff and the FLSA Collective

   Action Plaintiffs was directly essential to the business performed by Defendants.

                      COLLECTIVE ACTION ALLEGATIONS

10. Plaintiff brings the claims for unpaid overtime asserted herein as a collective action

   pursuant to the FLSA, 29 U.S.C. §216(b).

11. Plaintiff’s claims for violations of the FLSA’s overtime may be brought and maintained

   as an “opt-in” collective action pursuant to the FLSA, for the unpaid overtime claim

   asserted by Plaintiff are similar to the claims for unpaid overtime of the members of the

   proposed Collective Action Class.

12. Members of the proposed Collective Action Class are similarly situated, as they have

   substantially similar job requirements and provisions and are subject to a common

   practice, policy or plan that requires them to perform work without compensation.

13. Plaintiff is representative of those other current and former employees and is acting on

   behalf of their interests as well as Plaintiff’s own interests in bringing this action.

14. Plaintiff will fairly and adequately represent and protect the interests of the members of

   the proposed Collective Action Class.

15. Plaintiff has retained counsel competent and experienced in complex employment class

   action and collective action litigation.

16. These similarly situated employees are known to Defendants and are readily identifiable

   through Defendants’ records.



                                              3
   Case 2:20-cv-01065-ILRL-MBN Document 1 Filed 03/31/20 Page 4 of 8



17. These similarly situated employees may readily be notified of this action, and allowed to

   opt into it pursuant to 29 U.S.C. § 216(b), for the purpose of collectively adjudicating

   their claims for unpaid overtime compensation, liquidated damages, and attorneys’ fees

   and costs under the FLSA.

                             FACTUAL BACKGROUND

18. In 2019, Plaintiff was hired by Defendants to work to provide home health services to

   Defendants’ clients.

19. At all times material hereto, Plaintiff and the FLSA Collective Action Class were

   “engaged in commerce” within the meaning of §6 and §7 of the FLSA, and subject to the

   individual coverage of the FLSA.

20. At all times material hereto, Plaintiff and the FLSA Collective Action Class were

   “engaged in the production of goods” for commerce within the meaning of §6 and §7 of

   the FLSA, and subject to the individual coverage of the FLSA.

21. Based upon information and belief, the annual gross revenue of Defendants was in excess

   of $500,000.00 per annum during the relevant time periods.

22. At all times material hereto, Plaintiff and the FLSA Collective Action Class were the

   “employees” of Defendants within the meaning of FLSA.

23. Specifically, at all times material hereto, Defendants controlled Plaintiff’s and the FLSA

   Collective Action Class’ schedules, rates of pay, set forth detailed requirements of how

   they should do their jobs and at all times, Plaintiff served clients who had contracted with

   Defendants directly; they did not contract independently with the clients they served and

   were not in business for themselves.




                                            4
   Case 2:20-cv-01065-ILRL-MBN Document 1 Filed 03/31/20 Page 5 of 8



24. At all times material hereto, the work performed by the Plaintiff and the FLSA Collective

   Action Class were directly essential to the business performed by Defendants.

25. Plaintiff and the FLSA Collective Action Class routinely worked more than 40 hours per

   week for Defendants, often working as many as 50-70 hours per week for Defendants;

   however Plaintiff and the FLSA Collective Action Class were not paid overtime for all

   hours in excess of 40 per week they worked for Defendants.

26. Specifically, Defendants operated a scheme whereby they classified Plaintiff and the

   FLSA Collective Action Class as “contractors”, apparently believing that they did not

   have to pay them overtime if they were so classified.

27. However, Plaintiff and the FLSA Collective Action Class were not independent

   contractors.

28. They could not retain their own clients – they could only work for clients who contracted

   with Defendants.

29. Defendants provided them the materials and equipment necessary to do their jobs.

30. Defendants controlled their schedules, assigned them to clients and controlled how, when

   and with whom they performed their jobs.

31. Plaintiff and the FLSA Collective Action Plaintiffs were not economically independent or

   in business for themselves; they were directly economically dependent upon Defendants

   for their income.

32. Defendants’ misclassification of these workers as “contractors” is deliberate, intentional

   and designed to deprive these employees of federally-mandated overtime.

 COUNT I: COLLECTIVE ACTION CLAIM FOR VIOLATION OF FEDERAL
                  OVERTIME REQUIREMENTS

33. All previous paragraphs are incorporated as though fully set forth herein.


                                             5
   Case 2:20-cv-01065-ILRL-MBN Document 1 Filed 03/31/20 Page 6 of 8



34. Defendants operated as joint employers covered by the overtime pay mandates of the

   FLSA, and Plaintiff and the FLSA Collective Action Class were entitled to the FLSA’s

   overtime protections.

35. The FLSA requires that employees who work over 40 hours in a workweek receive

   overtime compensation “not less than one and one-half times the regular rate at which he

   is employed.” 29 U.S.C. § 207(a)(1) and 29 U.S.C. § 215(a)(2).

36. Defendants violated the FLSA by failing to pay Plaintiff and the FLSA Collective Action

   Class the legally mandated hourly overtime premium for hours worked over 40 in a

   workweek when Plaintiff and the FLSA Collective Action Class often worked many

   hours in excess of 40 hours.

37. Plaintiff and the FLSA Collective Action Class were and are entitled to be paid at the

   statutory rate of one and one-half times their regular rate of pay for those hours worked in

   excess of forty (40) hours.

38. At all times material hereto, Defendants failed to comply with Title 29 and United States

   Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, by implementing a

   management policy, plan or decision that intentionally provided for the compensation of

   Plaintiff and the FLSA Collective Action Class as if they were exempt from coverage

   under 29 U.S.C. §§201 through 219, disregarding the fact that they were not exempt.

39. At all times material hereto, Defendants failed to maintain proper time records as

   mandated by the FLSA.

40. Defendants’ actions were willful and/or showed reckless disregard for the provisions of

   the FLSA as evidenced by their failure to compensate Plaintiff and the FLSA Collective

   Action Class at the statutory rate of one and one-half times their regular rate of pay for



                                            6
       Case 2:20-cv-01065-ILRL-MBN Document 1 Filed 03/31/20 Page 7 of 8



       the hours worked in excess of forty (40) hours per week when they knew, or should have

       known, such was and is due.

   41. Defendants have failed to properly disclose or apprise Plaintiff and the FLSA Collective

       Action Class of their rights under the FLSA.

   42. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff and the FLSA

       Collective Action Class suffered lost compensation for time worked over forty (40) hours

       per week, plus liquidated damages.

   43. Plaintiff and the FLSA Collective Action Class are entitled to an award of reasonable

       attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

                                            CONSENT

   44. Plaintiff’s consent to file this Complaint is evidenced by his signature on the FLSA

       Consent Form that is attached hereto as Exhibit “A”.

                                     ATTORNEY’S FEES

   45. Plaintiff is entitled to an award of prevailing party attorney’s fees pursuant to the FLSA

       29 U.S.C. § 201-209.

                                   PRAYER FOR RELIEF

     WHEREFORE, Plaintiff, Anthony Badon, prays that Defendants, Preferred Caregivers

and Sitters, LLC d/b/a Preferred Caregivers & Sitters, LLC; Barry Wright and Millicent Wright,

be duly served with a copy of this Complaint and that after due proceedings are had, that there be

judgment rendered herein in favor of Plaintiff and the FLSA Collective Action Class and against

Defendants for all damages reasonable in the premises, and demands the following:

     a.    A declaration, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and practices

complained of herein are in violation of the overtime wage provisions of the FLSA;



                                                7
       Case 2:20-cv-01065-ILRL-MBN Document 1 Filed 03/31/20 Page 8 of 8



      b.      An injunction prohibiting Defendants from engaging in future overtime wage pay

violations;

      c.      Awarding Plaintiff and the FLSA Collective Action Class overtime compensation for

the hours worked for Defendants in excess of 40 per week;

      d.      Awarding Plaintiff and the FLSA Collective Action Class liquidated damages in an

amount equal to the overtime wage award;

      e.      Awarding Plaintiff and the FLSA Collective Class reasonable attorney’s fees and

costs and expenses of the litigation pursuant to 29 U.S.C. §216(b);

      f.      Awarding Plaintiff pre-judgment interest and all other interest to which he is entitled;

      g.      Awarding Plaintiff and the FLSA Collective Action Plaintiffs all other relief to which

they are entitled.



                                                /s/ Mary Bubbett Jackson_
                                                Jody Forester Jackson, (La. Bar No. 28938)
                                                Mary Bubbett Jackson, (La. Bar No. 29110)
                                                JACKSON+JACKSON
                                                201 St. Charles Avenue, Suite 2500
                                                New Orleans, Louisiana 70170
                                                T: (504) 599-5953
                                                F: (888) 988-6499
                                                E: jjackson@jackson-law.net
                                                    mjackson@jackson-law.net
                                                Attorneys for Plaintiff


PLAINTIFF WILL REQUEST
DEFENDANTS WAIVE SERVICE




                                                   8
